 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   John C Stuart,                                      No. CV-19-02540-PHX-GMS (ESW)
10                  Petitioner,                          ORDER
11   v.
12   Charles L Ryan, et al.,
13                  Respondents.
14
15
16          Pending before the Court is Petitioner’s “Second Motion for Sanctions (Rule 11(b)
17   & (c), Fed. R. Civ. Proc.)” (Doc. 31). Respondents concede that their Certificates of
18   Service attached to certain filings contained an incorrect address for Petitioner. (Doc. 36
19   at 3-4).   Petitioner contends that “the incorrect addresses were just a ruse & that
20   Respondents did not send the filings to Petitioner, and accordingly premeditatedly in a
21   concerted action committed fraud on this Court . . . .” (Doc. 37 at 7). Petitioner requests
22   that the Court strike all of Respondents’ filings as a sanction. (Doc. 37-1 at 2) (stating that
23   the Court “should issue the appropriate & proportionate remedy of striking ALL of
24   Respondents’ filings, thereby leaving Petitioner’s Petition for Writ of Habeas Corpus
25   unanswered, undenied, not argued against, and thereby the requested relief stipulated to &
26   agree to by both [ALL] parties . . . .”) (emphasis in original).
27          The Court finds no evidence suggesting that the incorrect addresses in Respondents’
28   Certificates of Service were anything other than a minor clerical error. Petitioner does not
 1   dispute that he has received copies of the filings. The Court does not find that Petitioner
 2   has been prejudiced by Respondents’ clerical error. Moreover, even if the Court were to
 3   strike all of Respondents’ filings, Petitioner would not be entitled to a default judgment.
 4   See Gordon v. Duran, 895 F.2d 610, 612 (9th Cir. 1990) (“The failure to respond to claims
 5   raised in a petition for habeas corpus does not entitle the petitioner to a default judgment.”).
 6          Accordingly,
 7          IT IS ORDERED denying Petitioner’s “Second Motion for Sanctions (Rule 11(b)
 8   & (c), Fed. R. Civ. Proc.)” (Doc. 31).
 9          Dated this 20th day of December, 2019.
10
11
12                                                       Honorable Eileen S. Willett
13                                                       United States Magistrate Judge

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
